 


110 HR 565 IH: Small Business Disaster Loan Improvement Act of 2007
U.S. House of Representatives
2007-01-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 565 
IN THE HOUSE OF REPRESENTATIVES 
 
January 18, 2007 
Mr. Jefferson introduced the following bill; which was referred to the Committee on Small Business
 
A BILL 
To amend the Small Business Act to improve the availability of disaster loans to individuals and businesses affected by catastrophic incidents. 
 
 
1.Short titleThis Act may be cited as the Small Business Disaster Loan Improvement Act of 2007. 
2.Availability of disaster loans for catastrophic incidentsSection 7 of the Small Business Act (15 U.S.C. 636) is amended by adding at the end the following new subsection: 
 
(o)Improvements to disaster loan program with respect to catastrophic incidents 
(1)DefinitionIn this subsection, the term catastrophic incident means a disaster that— 
(A)results in extraordinary levels of mass casualties, damage, or disruption severely affecting the population, infrastructure, environment, economy, national morale, or government functions; 
(B)has the potential to result in sustained national impacts over a prolonged period of time; 
(C)almost immediately exceeds resources normally available to State, local, tribal, and private-sector authorities in the impacted area; and 
(D)significantly interrupts governmental operations and emergency services to such an extent that national security could be threatened. 
(2)Availability of disaster loansIn carrying out the disaster loan program under subsection (b) with respect to a catastrophic incident, the Administrator shall not, in determining whether a person is eligible for such a loan or in determining the amount of such a loan, consider the extent to which— 
(A)the loss or damage or injury of the person is compensated for by insurance or otherwise; or 
(B)the person paid, voluntarily or involuntarily, insurance proceeds to a recorded lienholder..
3.Retroactivity for victims of Hurricanes Katrina, Rita, and Wilma
(a)RetroactivitySubsection (o) of the Small Business Act, as added by section 2 of this Act, applies to all catastrophic incidents occurring on or after August 29, 2005.
(b)Hurricanes Katrina, Rita, and WilmaFor purposes of subsection (o) of such Act, Hurricanes Katrina, Rita, and Wilma of 2005 are hereby deemed to be catastrophic incidents.
(c)Review and complianceThe Administrator of the Small Business Administration shall ensure that all applications, and all loans, under the disaster loan program before the date of the enactment of this Act are reviewed and brought into compliance with this section.  
 
